Case 3:17-cv-00609-B Document 33 Filed 10/18/18 Page1of1i PagelD 262

IN THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION

TONY AND MIDS, INC. §

TONY THANGSONGCHAROEN, and §
SOMNUEK THANGSONGCHAROEN § Case No. 3:17-cv-609-B

§

Plaintiffs, §

§

vs. §

§

UNITED STATES OF AMERICA, §

3

Defendant. §

ORDER ON UNITED STATES’? UNOPPOSED MOTION FOR RELIEF FROM ORDER
REQUIRING AN EXECUTIVE OFFICER WITH FULL SETTLEMENT AUTHORITY
PERSONALLY ATTEND THE COURT-ORDERED MEDIATION

Before the Court is the United States’ unopposed motion for relief from Order Requiring
an Executive Officer with Full Settlement Authority to Personally Attend the Court-Ordered
Mediation. For the reasons stated in the motion, and for good cause showing, the Court

GRANTS the motion. The mediation will be attended by the United States as represented in the

United States’ motion.

SO ORDERD.

SIGNED: © of ly, , 2018.

Cla=

J J, BO YLE
tsp STATES DISTRICT JUDGE

Page 1 of 1

 
